Per Curiam,
The questions of fact in this case were properly submitted to the jury, and have been found against the appellants. We find nothing to criticise in the rulings of the learned judge below, either upon questions of evidence or the answers to points. Whether the Southern Lumber Co. was organized by the defendants in order to evade a compliance with their contract with the plaintiffs of March 3, 1883, was the pivotal fact in tbe case. It was not pretended that the appellants ever complied with this contract, or had attempted to do so. The evidence submitted upon this question fully justified the verdict.
Judgment affirmed.